TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00535-CR



                                The State of Texas, Appellant

                                              v.

                                    Eric Nelson, Appellee




           FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
          NO. 636,968, HONORABLE ELISABETH A. EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: October 30, 2003

Do Not Publish